DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.

Response to Arguments
Applicant's arguments filed July 13, 2021 with respect to the interpretation of claim limitations certain claim limitations under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  Firstly, applicant refers to the interpretation of claim limitations under 35 U.S.C. 112(f) and a claim rejection.  An interpretation of claim limitations under 35 U.S.C. 112(f) is not a claim rejection.  However, if sufficient structure is not recited in the specification, the claims may be rejected under 35 U.S.C. 112.  In the instant application, the Examiner rejected certain limitations under 35 U.S.C. 112(b), using the interpretation of certain claim limitations under 35 U.S.C. 112(f), as not having sufficient structure disclosed in the specification.  In particular, the Examiner rejected claims 4, 6-10, and 18-21 for not having sufficient structure disclosed for the claim limitations “base circuit unit”, “base communication unit”, “processing unit”, “camera communication unit”, “data storage unit”, and “inertia measurement unit”.

“Under certain limited circumstances, the written description does not have to explicitly describe the structure (or material or acts) corresponding to a means- (or step-) plus-function limitation to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Dossel, 115 F.3d at 946, 42 USPQ2d at 1885. Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. 112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991). Further, disclosure of structure corresponding to a means-plus-function limitation may be implicit in the written description if it would have been clear to those skilled in the art what structure must perform the function recited in the means-plus-function limitation. See Atmel Corp. v. Information Storage Devices Inc., 198 F.3d 1374, 1379, 53 USPQ2d 1225, 1228 (Fed. Cir. 1999)” (emphasis on “must” added by Examiner)

	It is the Examiner position that the specification does not explicitly disclosure structure for the “units” and a PHOSITA would not readily understand what structure MUST perform the recited function.  As noted above, the Examiner provides a single example for each of the units.  .



Applicant's arguments filed July 13, 2021 with respect to the rejection of claims 1, 4, 15, 16, 17, and 23 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In particular, the applicant disagrees with the Examiner’s assertion that the reception of a video call initiated by the client device (110) at the video messaging device (130) disclosed by Prasannavenkatesan can be interpreted as a command to establish a link between the video messaging device and the client device.  Applicant describes this as a “misrepresentation”.  The Examiner respectfully disagrees.  The claim merely requires “a command to the magnetic levitation camera apparatus to 20establish a link between the magnetic levitation camera apparatus and the remote electronic device through an external router, the camera module levitates from the base module through the first magnetic component and the second magnetic component to indicate that remote users are ready to participate in a meeting or a conference call through the link”.  Thus, the claim language merely requires a command to establish communication and levitate the base module.  Prasannavenkatesan.  Furthermore, Prasannavenkatesan discloses that the client devices are capable of initiating video calls (see column 3, lines 62-66).  Furthermore, Prasannavenkatesan discloses that the video messaging requests to receive video calls and terminate video calls (see column 10, lines 13-18).  Also see column 13, lines 30-40 where the video messaging device receives a video call; and column 14, lines once the video messaging device receives a video call, the levitating unit is activated.  Thus, it is unclear why, the signal sent from a remote client device (110) initiating the video call cannot be interpreted as a “command”.  Without the signal or command from the remote device (110), the video messaging device would not establish communication or levitate the camera.
Additionally, applicant argues that the Park reference, used by the Examiner to show that it is well known in the art to allow either a first or second participant in a video conference to end the videoconference, doesn’t disclose a magnetic levitation camera apparatus.  However, the Examiner used the Prasannavenkatesan to show this limitation.  Furthermore, the applicant argues that the Park reference is silent on "a command transmitted by an application software of the remote electronic device establishes a link between the magnetic levitation camera apparatus and the remote electronic device through an external router, and that the camera module levitates from the base module through the first magnetic component and the second magnetic component to indicate that remote users are ready to participate in a meeting or30 a conference call through the link" and "another command transmitted by the13 Appl. No. 16/617,492Reply to Office action of April 27, 2021application software of the remote electronic device terminates the link between the magnetic levitation camera apparatus and the remote electronic device, stopping the transmission of the captured images or videos, and subsequently docking the camera module" as recited in the amended claims 1 and 17.  The Examiner respectfully disagrees.  As noted above, Park was used merely to show that it is well known in the art to allow either a first or a second participant in a video conference to end the videoconference.  Prasannavenkatesan was used to show all of the other limitations.  See the above discussion in which the Examiner discussed the command to establish the link.  Furthermore, as noted in the final rejection of April 27, 2021, the Examiner pointed out that Prasannavenkatesan discloses that 25”wherein when at the end of the video call In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally, applicant argues that the combination of Prasannavenkatesan and Park “would result in the combination of prior art elements to yield an unpredictable result of the present application, namely that the magnetic levitation camera apparatus and the live video system of the present application is able to make the user aware and see that the link is established from a certain10 distance, and that another user is already able to see the images or videos captured through the camera module through the above-mentioned limitations that are recited in the amended claims 1 and 17.”  Again, it is noted that Park is used merely to show that it is well known in the art to allow either a first or a second participant in a video conference to end the videoconference.  The Examiner disagrees that allowing either participant in a video conference to end a video call would result in an unpredictable result.  The combination of prior art element in Park and Prasannavenkatesan would result in a very predictable result of allowing either user to terminate a videoconference.  Additionally it is noted, that apparatus claims, such as claims 1 and 17, must define the invention in terms of structure.  Thus, providing the user the ability to make the user aware and see that the link is established from a certain10 distance is not a structural limitation, but a result of the invention.  
Thus, the rejection of claims 1, 4, 15, 16, 17, and 23 under 35 U.S.C. 103 will be maintained.
The rejection of claims 1 and 17 set forth in paragraphs 11 and 12 of the final rejection of April 27, 2021 have been overcome.

Claim Interpretation








The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.










This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capturing unit” in claim 1, “base circuit unit” in and 4, “base communication unit” in claim 4, “processing unit” in claims 6-8 and 18-21, “camera communication unit” in claims 7, 8, and 18-20, “data storage unit” in claim 9, and “inertia measurement unit” in claim 10,.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 4, 6-10, and 18-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 4, 6-10, and 18-21, claim limitations “base circuit unit”, “base communication unit”, “processing unit”, “camera communication unit”, “data storage unit”, and “inertia measurement unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
base circuit unit” -  The base circuit unit is described as reference number 12, and discussed on pages 8 and 10.  However, applicant has not described a specific structure for the base circuit unit.  Page 8 describes the base circuit unit as “ a base battery unit 120…and a power management unit 121”  However, while a 
 “base communication unit” – the base communication unit is described as reference number 13 and described on pages 8 and 10.  Applicant merely describes the base communication unit being able to communicate with the router (3000).  Applicant has not disclosed a specific structure for the base communication unit.  Furthermore, if the base communication unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the base communication unit.
“processing unit” – the processing unit is described as reference number 23 and is described on pages 9-12 of the specification.  However, applicant has not disclosed a specific structure for the processing unit.  Furthermore, if the processing unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the processing unit.
“camera communication unit” –  the camera communication unit is described as reference number 24 and described on pages 9, 10, and 12-14 of the specification.  Applicant merely describes the camera communication unit being able to communicate with the router (2000) or server (3000).  Applicant has not disclosed a specific structure for the camera communication unit.  Furthermore, if the base communication unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the camera communication unit.
“data storage unit” – the data storage unit is described as reference number 25 and is described on pages 9-10, and 12-14 of the specification.  However, applicant has not disclosed a specific structure for the data storage unit.  Furthermore, if the data storage unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the data storage unit.
“inertia measurement unit” – the inertia measurement unit is described as reference number 26 and is described on pages 9 and 11 of the specification.  However, applicant has not disclosed a specific structure for the inertia measurement unit.  Furthermore, if the inertia measurement unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the inertia measurement unit.
Therefore, the above-mentioned claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 15, 16, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prasannavenkatesan (U.S. Patent No. 10,623,695) in view of Park (Korean Publ. No. 2006-0058902 A).
Regarding claim 1, Prasannavenkatesan discloses a video messaging device having a levitating camera.  More specifically and as it relates to the applicant’s claims, Prasannavenkatesan discloses a magnetic levitation camera apparatus comprising: 
a base module (base unit, 250; see column 5, lines 10-11) comprising: 
a base casing (platform/housing component, 245B; see column 5, lines 18-19); and 

a camera module (levitating unit, 20; see column 5, lines 11-12) comprising: 
a camera casing (camera housing, 210; see column 5, line 12) separate from the base casing; 
an image capturing unit (camera, 205; see column 5, line 12) mounted with the camera casing and configured to capture images or record videos (see column 5, lines 51-55); and 
a second magnetic component (magnet or electromagnet, 215A; see column 5, lines 12-13) mounted with the camera casing; 
wherein one of the first magnetic component and the second magnetic component is electrified to repel the other one of the first magnetic component and the second magnetic component, so that the camera module is magnetically levitated from the base module (see column 6, lines 50 to column 7, line 3); 
wherein when an application software of a remote electronic device (client device, 110; see column 3, line 55 to column 4, line 7 where the client device can be any of a number of different types of devices including a computer, PDA, mobile phone or smartphone) is operable to transmit a command to the magnetic levitation camera apparatus to 20establish a link between the magnetic levitation camera apparatus and the remote electronic device through an external router (see column 5, line 5), the camera module levitates from the base module through the first magnetic component and the second magnetic component to indicate that remote users are ready to participate in a meeting or a conference call through the link; (Prasannavenkatesan discloses that the client device (110) executes an application software (see column 4, lines 21-31) for communicating with the video messaging device (130).  Furthermore, Prasannavenkatesan discloses that the client devices are capable of initiating video calls (see column 3, lines 62-66).  Furthermore, Prasannavenkatesan discloses that the video messaging device (130) includes a 
25wherein when at the end of the video call the transmission of the captured images or videos is stopped, and subsequently 30the camera module is docked.  (Prasannavenkatesan discloses that at the termination of a video call, the electromagnets are disabled and is docked on upon the base unit (250).  See column 21, lines 52-64).  
However, Prasannavenkatesan fails to specifically disclose the limitation of transmitting a command from the remote user’s device to terminate the link, as claimed.  Prasannavenkatesan seems to only disclose that termination is done in response to the user of the local device (video message device, 130) or in response to a loss of network connection (see column 21, lines 53-56).  It is unclear if a loss of network connection is referring to a disconnect on the part of the client device (130).  Park, on the other hand, discloses that it is well known in the art to allow either user participating in a video call to terminate a video call and to send a command to another device that the call is terminated.  More specifically, Park discloses a video telephone system which allows communication between multiple camera phones or PDA’s.  See the abstract and the 2nd paragraph of page 4 of the provided translation.  Furthermore, in Figure 5, Park shows the communication between the two devices.  In Figure 5 and as discussed in the 3rd paragraph of page 5 of the provided translation, Park discloses that either of the devices can end the video call and then a DISCONNECT command is sent to the other device to inform the other device of this.  Therefore, Park discloses the use of a DISCONNECT command from a remote client device to end the video call.  One of ordinary skill in the art would recognize the benefit of informing a second device involved in a video call that the first device has ended the 
As for claim 4, Prasannavenkatesan discloses that the base module further comprises a base communication unit (inherently the base, 250, would have some type of communication unit, since the captured video is transmitted to the base unit and then over the network to a remote device, see column 16, lines 46-55 and column 4, lines 32-53) configured to establish communication with an external router (see column 5, line 5); wherein the base circuit unit (processor, 265; see column 22, lines 39-47 where the processor performs the operations of the entire device), electrifies the first magnetic component according to a command transmitted from the external router via the base communication unit (Prasannavenkatesan discloses that a received call can serve to activate and electrify the electromagnets, 215A-B; see column 14, lines 14-28; the reception of a video call is interpreted as a command to start operation of the video messaging device, 130).
With regard to claim 15
As for claim 16, Prasannavenkatesan discloses that the image capturing unit is a panoramic camera.  See column 6, lines 2-10, where a 360 degree field of view is captured.  This is interpreted as a panoramic image.
Regarding claim 17, Prasannavenkatesan discloses a video messaging device having a levitating camera.  More specifically and as it relates to the applicant’s claims, Prasannavenkatesan discloses a live video system, comprising: 
20a remote electronic device (client devices, 110; see column 3, line 47 to column 4, line 52) with an application software imbedded therein (see column 4, lines 21-31); 
an external router (see column 5, line 5); and 
a magnetic levitation camera apparatus (video messaging device, 130; see column 4, line 53 to column 5, line 7), comprising: 
a base module (base unit, 250; see column 5, lines 10-11) having a first magnetic component (magnet/electromagnet, 215B; see column 5, lines 17-18); and  
25a camera module (levitating unit, 20; see column 5, lines 11-12) having an image capturing unit (camera, 205; see column 5, line 12) and a second magnetic component (magnet or electromagnet, 215A; see column 5, lines 12-13); 
wherein the application software of the remote electronic device is operable to transmit a command to the camera module and the base module via the external router (Prasannavenkatesan discloses that a received call can serve to activate and electrify the electromagnets, 215A-B; see column 13, lines 30-40 and column 14, lines 14-28; the reception of a video call is interpreted as a command to start operation of the video messaging device, 130);  30and 
one of the first magnetic component and the second magnetic component is electrified to repel the other one of 22the first magnetic component and the second magnetic component based 
wherein when an application software of a remote electronic device (client device, 110; see column 3, line 55 to column 4, line 7 where the client device can be any of a number of different types of devices including a computer, PDA, mobile phone or smartphone) is operable to transmit a command to the magnetic levitation camera apparatus to 20establish a link between the magnetic levitation camera apparatus and the remote electronic device through an external router (see column 5, line 5), the camera module levitates from the base module through the first magnetic component and the second magnetic component to indicate that remote users are ready to participate in a meeting or a conference call through the link; (Prasannavenkatesan discloses that the client device (110) executes an application software (see column 4, lines 21-31) for communicating with the video messaging device (130).  Furthermore, Prasannavenkatesan discloses that the client devices are capable of initiating video calls (see column 3, lines 62-66).  Furthermore, Prasannavenkatesan discloses that the video messaging device (130) includes a processor (265) that processes network connection information includes requests to receive video calls and terminate video calls (see column 10, lines 13-18).  Also see column 13, lines 30-40 where the video messaging device receives a video call; and column 14, lines once the video messaging device receives a video call, the levitating unit is activated.  The reception of a video call initiated by the client device (110) at the video messaging device (130) is interpreted as a command to establish a link between the video messaging device and the client device)
25wherein when at the end of the video call the transmission of the captured images or videos is stopped, and subsequently 30the camera module is docked.  (Prasannavenkatesan discloses that at the termination of a video call, the electromagnets are disabled and is docked on upon the base unit (250).  See column 21, lines 52-64).  
However, Prasannavenkatesan fails to specifically disclose the limitation of transmitting a command from the remote user’s device to terminate the link, as claimed.  nd paragraph of page 4 of the provided translation.  Furthermore, in Figure 5, Park shows the communication between the two devices.  In Figure 5 and as discussed in the 3rd paragraph of page 5 of the provided translation, Park discloses that either of the devices can end the video call and then a DISCONNECT command is sent to the other device to inform the other device of this.  Therefore, Park discloses the use of a DISCONNECT command from a remote client device to end the video call.  One of ordinary skill in the art would recognize the benefit of informing a second device involved in a video call that the first device has ended the video call would allow for the second user to know that the call is ended which further allows for reduction in power usage and the releasing of the bandwidth used in the video call.  Since Prasannavenkatesan discloses the ability to end the video call or determine loss of a network connection, it would have been obvious to one of ordinary skill in the art to allow the client device (110) of Prasannavenkatesan to send a command informing of the termination of the video call to the video message device (130) of Prasannavenkatesan for the reasons stated above.  Furthermore, such a modification would result in the combination of prior art elements to yield a predictable result – namely the ability to effectively end a video call, while informing all parties that the call has ended thereby saving time and power used, and releasing the used bandwidth.
Regarding claim 23, Prasannavenkatesan discloses that the image capturing unit is a panoramic camera.  See column 6, lines 2-10, where a 360 degree field of view is captured.  This is interpreted as a panoramic image.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prasannavenkatesan (U.S. Patent No. 10,623,695) in view of Park (Korean Publ. No. 2006-0058902 A) and further in view of Dong (Chinese Publ. No. CN105744128A).
Regarding claim 12
As for claim 14, Prasannavenkatesan discloses that the base casing further comprises a contact pad (charging components, 230B) disposed on the top housing; wherein the contact pad electrifies the camera module when the top housing supports the camera module. See column 7, line 66 to column 8, line 21.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prasannavenkatesan (U.S. Patent No. 10,623,695) in view of Park (Korean Publ. No. 2006-0058902 A) and further in view of Dong (Chinese Publ. No. CN105744128A) and Lv (U.S. Publ. No. 2016/0064989).
Regarding claim 13, as mentioned above in the discussion of claim 12, the combination of Prasannavenkatesan and Dong discloses all of the limitations of the parent claim.  The aforementioned reference, however, fail to specifically disclose that the base includes a plurality of cushion pads disposed on the top housing and configured to abut against the camera module.  Lv, on the other hand, discloses that it is well known in the art to provide some type of cushioning on the base of a magnetic levitation device.  More specifically, Lv discloses a base housing (1) for levitating a device (microprojector, 4).  The top of the base housing is provided with a cushion to prevent damage in case of a power failure.  See paragraphs 0018 and 0047. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Prasannavenkatesan to include a cushion on the top of the base to protect the camera module in case of power failure.  Furthermore, while Lv only discloses a single cushion, one of ordinary skill in the art could have easily included a plurality of cushions on the top of the base.  As per MPEP 2144.04(VI)(B), mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Applicant has not disclosed any particular unexpected result of using a plurality of cushions as opposed to a single cushion.  Thus, the use of multiple cushions has no patentable significance.

Allowable Subject Matter
Claims 6-10 and 18-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        August 18, 2021